Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-18 directed to an invention non-elected without traverse.  Accordingly, claims 10-18 been cancelled.
Claim Objections
Amendments to the claims filed 10/08/2021 have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Amendments to the claims filed 10/08/2021 have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 11-14, filed 10/08/2021, with respect to claims 1-9 and 19-30 have been fully considered and are persuasive.  The rejection of 07/09/2021 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Brown (US 4714860 A) is the closest prior art to the claimed invention. Brown teaches a cathode structure comprising an alumina (ceramic) insulator and a carbon cathode layer surrounding the ceramic structure. Additionally, as described in the office action mailed 07/09/2021, Forrest (US 4978610 A) teaches adhering silver loaded epoxy resin (first layer) between a rod shaped core and a graphite electrode surface and Ted Pella Inc. (NPL) teaches silver paint can adhere to ceramic materials. However, as explained in pg. 13 of the applicant’s arguments, the cited references fail to teach a first layer formed on an inner facing surface and on an outer facing surface of the cylindrical tube of the ceramic structure and comprising a metallic coating. Furthermore, there is no teaching, suggestion, or motivation in the prior art to modify the cited references to meet the claim 1 limitations.
Claims 3-9 and 31 depend on claim 1 and thus are allowable for the same reasons as stated above.
Regarding claim 19, Brown (US 4714860 A) is the closest prior art to the claimed invention. Brown teaches a cathode structure comprising an alumina (ceramic) insulator and a carbon cathode layer surrounding the ceramic structure, an anode, a power supply coupled to the anode and cathode to cause the cathode to generate a plasma including carbon particles. Additionally, as described in the office action mailed 07/09/2021, Forrest (US 4978610 A) teaches adhering silver loaded epoxy resin (first layer) between a rod shaped core and a graphite electrode surface and Ted Pella Inc. (NPL) teaches silver paint can adhere to ceramic materials. Furthermore, Anders (US 20090065350 A1) teaches an electrode for holding a substrate and a pulse generator connected to the electrode to apply a bias pulse and a controller to synchronize the power supply and pulse generator. However, as explained in pg. 13-14 of the applicant’s arguments, the cited references fail to teach a first layer formed on an inner facing surface and on an outer facing surface of the cylindrical tube of the ceramic structure and comprising a metallic coating. Furthermore, there is no teaching, suggestion, or motivation in the prior art to modify the cited references to meet the claim 19 limitations.
Claims 21-30 and 32 depend on claim 19 and thus are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794